Citation Nr: 1243515	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased initial rating for dysthymic disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

A February 2007 rating decision increased the disability rating for dysthymic disorder, from 0 percent to 10 percent, effective October 28, 2005.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2011 to August 2012, are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to an initial rating in excess of 10 percent for dysthymic disorder.  

The Veteran was last afforded VA examinations for his dysthymic disorder in March 2008 and July 2008, over 4 years ago.  However, recent VA medical records dated from October 2011 to July 2012 consistently show that the Veteran is in receipt of a Global Assessment of Functioning (GAF) score of 45, which may be indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV);Carpenter v. Brown, 8 Vet. App. 240 (1995).  Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board notes that the Veteran was granted service connection for dysthymic disorder under 38 C.F.R. § 3.310(b) based on aggravation by his service-connected bilateral knee disability.  However, a veteran may only be compensated for any increase in severity over and above the baseline level of severity.  See 38 C.F.R. § 3.310(b) (2012).  Therefore, the assessment of the Veteran's disability must include establishment of both a baseline level as well as a current level of severity of the dysthymic disorder.  The extent of aggravation should be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disorder, from the current level of severity.  38 C.F.R. § 3.310(b).      

The Board also notes that after the most recent supplemental statement of the case in February 2010, new evidence in the form of VA medical records dated from February 2010 to August 2012 was received pertaining to the claim for increased initial rating for dysthymic disorder.  No waiver of RO consideration was submitted for these medical records, and the claim has not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will also remand this claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his dysthymic disorder.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected dysthymic disorder and indicate the impact of his dysthymic disorder on occupational and social functioning.  The examiner should establish both a baseline level as well as a current level of severity of the dysthymic disorder.  The extent of aggravation of the dysthymic disorder should be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disorder, from the current level of severity.  The reasoning for any opinions given should be provided. 

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the February 2010 to August 2012 VA medical records.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


